                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

JOHN O. MARABLE, JR.,                        §
                                             §
               Plaintiff,                    §
                                             §
V.                                           §            No. 3:18-cv-3291-N-BN
                                             §
DEPARTMENT OF COMMERCE,                      §
                                             §
               Defendant.                    §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by Plaintiff John O. Marable, Jr.

The District Court reviewed de novo those portions of the proposed findings,

conclusions, and recommendation to which objection was made, and reviewed the

remaining proposed findings, conclusions, and recommendation for plain error.

Finding   no    error,      the   Court   ACCEPTS   the    Findings,   Conclusions,   and

Recommendation of the United States Magistrate Judge.

       The Court therefore DENIES Plaintiff John O. Marable, Jr.’s motion for a

temporary restraining order and a preliminary injunction [Dkt. No. 34].

       SO ORDERED this 20th day of December, 2019.




                                           ____________________________________
                                           DAVID C. GODBEY
                                           UNITED STATES DISTRICT JUDGE
